Citation Nr: 1025771	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-21 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from February 1979 to January 
1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a decision of a Department of Veterans Affairs (VA) Regional 
Office (RO).  

In July 2009, the Veteran and his wife testified at a local RO 
hearing before the undersigned Acting Veterans Law Judge sitting 
at Waco, Texas.  A transcript of that proceeding is of record.  
At that hearing additional evidence was submitted, along with a 
written waiver of initial consideration of that evidence by the 
RO.  Generally see 38 C.F.R. § 20.1304(c) (2009).  

The Veteran is service-connected for, in part, diabetic 
nephropathy with hypertension, rated 100 percent disabling; 
neuropathy of the left lower extremity, rated 40 percent 
disabling; and pancreatitis, rated 30 percent disabling. 


FINDING OF FACT

Competent lay evidence establishes that the Veteran had sleep 
apnea during active service and continuously had those symptoms 
thereafter, and there is a current medical diagnosis of sleep 
apnea.  


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. § 1110, 
1131 West 2002); 38 C.F.R. § 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claim.  

As the claim for service connection for sleep apnea is resolved 
in the Veteran's favor, further discussion of VCAA compliance is 
not required.  

Background

The service treatment records (STRs) are negative for sleep 
apnea. 

VA outpatient treatment (VAOPT) records show the Veteran had a 
respiratory consultation in April 2005.  At that time it was 
noted that he had a history of hypertension and diabetes.  He had 
a long history of having had a right upper lobe granuloma, first 
noted at discharge from service 12 years earlier. A February 2005 
CT scan documented a 1.3 cm. nodule in the right upper lobe which 
had been present and unchanged in size since X-rays in 2002.  He 
also had bilateral pleural thickening and left basilar pleural 
scarring.  Following a vehicular accident in March 2005 a chest 
X-ray showed that abnormality and a follow-up CT scan revealed a 
14 mm. nodule for which further follow-up was recommended.  Upon 
review of the film there did not appear to be any progression and 
it had been reported as far back as 1993.  At the time of the 
March 2005 accident he had lost consciousness while driving and 
he thought that he had fallen asleep, and he had been told that 
his sugar levels at that time were fine.  He had had 4 
significant accidents in the last 5 years but he was unsure what 
had caused them.  However, he did note that he fell asleep during 
the day quite easily. He snored loudly, which he had done for 
many years, and awoke with choking spells.  His wife had observed 
apneas worsening over the past 3 to 4 years.  In 2005 he had 
tried a "CPAP" device to help him sleep and it had provided 
improvement.  He also had a history of coronary artery disease.  
After a physical examination it was noted that past chest X-rays 
had not shown the presence of any other granulomatous disease and 
the lesion in the right upper lobe had not increased in size.  
The assessment was that the Veteran's sleep apnea was likely 
based on his symptoms, body habitus, and recent increase in 
accidents (4 in the last 5 years), and that his sleep apnea could 
be contributing to his hypertension. 

On VA respiratory examination in July 2005 the Veteran requested 
that his wife be present during the interview by the examiner.  
The examiner informed that Veteran that he usually saw Veterans 
by themselves.  The Veteran was displeased with this and declined 
to be interviewed.  Therefore, the examiner reviewed the 
Veteran's records to determine whether the Veteran's sleep apnea 
correlated with his diabetes.  The record review disclosed that 
in an April 2005 interview with a pulmonary physician the Veteran 
had reported that he had a history of a right upper lobe 
granuloma 12 years prior to the 2005 interview but that there was 
no progression of it between 1993 and a CAT scan done in March 
2005.  Also, in 2005 it was noted that the Veteran had symptoms 
suggestive of sleep apnea over a 5 year period.  The Veteran had 
been involved in 4 or 5 car accidents but it was unclear what 
caused the accidents.  He fell asleep easily and snored heavily.  
He had been put on the use of a "CPAP" device.  A sleep study 
at the Temple VA hospitalization in March 2005 (the results of 
which were reported) had shown that the Veteran had 20 apneas 
recorded as 9 apneas per hour, and that normal was less than 5.  

The diagnosis was that the Veteran had mild to moderate 
obstructive sleep apnea.  However, it was unlikely that it was 
directly related to the Veteran's diabetes.  The examiner was not 
aware of any direct correlation, although diabetes did increase 
"airway," which could be related to the sleep apnea.  

VAOPT records also show that since at least 2007 the Veteran has 
been treated for sleep apnea with a Continuous Positive Airway 
Pressure (CPAP) device.  A January 2008 VAOPT record indicates 
that the sleep apnea might be multi-factorial.  

At the July 2009 travel Board hearing the Veteran testified that 
he had sleep apnea during his active service.  It had started as 
snoring but progressively worsened to the point that no one else 
wanted to sleep near him because his snoring was too loud.  One 
person, during service, had told the Veteran that it sounded as 
if he was choking.  His wife had told him the same thing when he 
had come home.  At that time she would hit him while he was 
sleeping because he was not breathing correctly.  Also during his 
active duty other had told him that he snored very loudly.  Page 
3 of the transcript of that hearing.  He had not gotten any 
treatment for this during his active service.  He now had to 
sleep with the assistance of a "CPAP" device.  When he did not 
sleep using a "CPAP" device, the next day he would be very 
drowsy and this drowsiness had caused him to be in two accidents.  
He now received care for kidney pathology and was on a list for a 
kidney transplant.  He received renal dialysis.  He had also had 
diabetes, had had part of a leg amputated, and he had 
hypertension.  He received VA treatment.  Page 4.  The "CPAP" 
device had been prescribed by his VA respiratory physician.  VA 
had conducted a sleep study which had documented that he stopped 
breathing on multiple occasions at night.  The physician that 
treated him for his renal pathology, and also the physician that 
treated him for his respiratory problems, had told him that his 
kidney problem was a contributing factor and more particularly 
stated that his service-connected diabetes and kidney pathology, 
together with his heart disease, for which he had had three 
angioplasties, contributed to his development of sleep apnea but 
that no one of these factors had caused the sleep apnea.  Page 5.  
These physicians had told him that these factors might be causing 
or aggravating his sleep apnea.  The Veteran restated his belief 
that the sleep apnea began during service.  Page 6. 

The Veteran's wife testified that she had known the Veteran for 
28 years and had known the Veteran for the majority of his 
military service.  They had married in July 1981 and at that time 
she had immediately noticed the Veteran's problems sleeping.  She 
had noticed that he snored very loudly.  At that time she would 
attempt to get him to turn over, hoping that this would stop his 
snoring but it had not.  However, the most frightening thing was 
that during the time when he snored, he would stop breathing for 
a good little while.  Page 7.  On those occasions, she would 
strike the Veteran and call out his name to awaken him.  However, 
when he went back to sleep, the pattern started anew.  She 
testified that this had occurred in 1981 when they first got 
married and continued when he was transferred to a military 
station in Germany, at which time she went with him.  It was so 
bad that she often had to sleep in a different room because of 
his loud snoring.  Upon returning from Germany, they had stayed 
with some family members in Texas and while there the Veteran had 
snored so loudly that the family members had thought that someone 
was trying to break-in to their house.  However, she had informed 
them that the noise was not a burglar but merely the Veteran's 
snoring. Page 8.  On these occasions the Veteran would stop 
breathing and she would have to awaken him.  Page 9.  

The Veteran testified that the people that he had lived with were 
aware of this problem, including a fellow servicemember that the 
Veteran had served with in Germany who had written a supporting 
statement for the Veteran.  Page 9. 

Evidence was submitted at the hearing, along with a written 
waiver of initial consideration of that evidence by the RO.  
Generally see 38 C.F.R. § 20.1304(c) (2009).  The additional 
evidence consisted of a statement from the Veteran's wife which 
restates the elements of her testimony at the hearing.  Also 
submitted was a statement from B.W., the brother-in-law of the 
Veteran's wife.  B. W. had known the Veteran since 1983 and had 
realized in 1983, when returning from military service overseas, 
that the Veteran had a sleeping problem when the Veteran and the 
Veteran's wife had stayed with B.W.  B.W. had heard a loud noise 
but the Veteran's wife had stated that the Veteran made that 
noise when sleeping.  Also, while sleeping the Veteran had 
stopped breathing.  Also, a statement from L. Y. reflects that 
she had known the Veteran for 30 years, since he had returned 
from Germany during his military service.  She had then 
discovered that the Veteran had a serious problem due to snoring 
and his cessation of breathing when sleeping.  The Veteran had 
now had this problem for 30 years and a few years ago it was 
diagnosed as sleep apnea. 

Also submitted were two articles from the Internet.  One of the 
articles states that sleep apnea has a strong association with 
several diseases, particularly those related to the heart and 
circulation, e.g., hypertension and heart arrhythmias.  Studies 
had shown a strong association between hypertension and sleep 
apnea, even when obesity was not a factor.  Sleep apnea often 
included noisy snoring. 

The second Internet article states that a CPAP device was the 
most widely recommended treatment of sleep apnea.  Snoring is not 
the same as sleep apnea.  While often accompanying sleep apnea, 
snoring alone did not mean the presence of sleep apnea.  

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A showing of 
inservice chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and (2) 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  A showing of continuity of 
symptoms is not required when disease identity is established but 
is required when inservice chronicity is not adequately supported 
or when an inservice diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

"[S]ervice connection generally [sic] requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability."  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table) and Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  "Under [38 C.F.R.] 
§ 3.303(b) ... an alternative method of establishing the second 
and/or third Caluza element is through a demonstration of 
continuity of symptomatology."  Barr, 21 Vet. App. at 307 (2007) 
(citing Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) and 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  "Continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was 'noted' during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr at 307.  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) 
evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

It is not shown, as the Veteran once contended, that a granuloma 
in the Veteran's right lung during service was the first 
manifestation of his currently diagnosed sleep apnea.  Rather, a 
VA medical opinion essentially ruled out this possibility.  
Rather, the Veteran has submitted testimony and statements, as 
well as other lay statements, that he had had very loud snoring 
and cessation of breathing when sleeping during his military 
service and thereafter.  

In this regard, in some circumstances lay evidence may establish 
a diagnosis or continuity of symptomatology, which are elements 
of a service-connection claim (with continuity of symptoms being 
nexus evidence).  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 
(Fed.Cir. 2009).  

Accordingly, the Board must assess the competency and credibility 
of this lay testimony and lay statements regarding inservice 
symptoms establishing a diagnosis of sleep apnea and continuity 
of symptoms.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, 
respectively, competent medical and lay evidence.  Where the 
determinative issue involves causation or a diagnosis, there must 
be competent evidence and, generally, lay statements are not 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay evidence can be competent to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), or (2) the layperson is 
reporting a contemporaneous medical diagnosis (but see Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical 
nature of evidence has been significantly diluted, as in the 
connection between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute medical 
evidence) or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, 
information simply recorded by a medical examiner and unenhanced 
by any additional medical comment, and thus not adding any 
medico-evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, the first being a determination of 
the competency of such lay evidence and the second is the 
credibility of that lay evidence.  Robinson v. Shinseki, 2008-
7096 (Fed. Cir. March 3, 2009) (not selected for publication); 
312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, it must be determined whether the disability 
is simple and capable of lay observation.  If the symptoms are 
not capable of lay observation, then competent medical evidence 
is required.  But, if capable of lay observation, it is not a 
medical determination requiring medical evidence and can be 
established by competent lay evidence.  Jandreau, Id.; Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); see also 38 C.F.R. 
§ 3.159(a)(2).  

Examples of symptoms capable of lay observation are a shoulder 
dislocation or, in a footnote at page 1377, a broken leg but not 
a form or cancer, Jandreau, Id.; varicose veins, Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); tinnitus, Clyburn v. 
West, 12 Vet. App. 296, 302 (1999); flat feet, Falzone v. Brown, 
8 Vet. App. 398, 405 (1995); a hip disorder with rotated foot, 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Meniere's 
symptoms, Horowitz v. Brown, 5 Vet. App. 217, (1993); asthma, 
Cartright v. Derwinski, 2 Vet. App. 24 (1991); difficulty 
breathing postservice and prescribed medication; Layno v. Brown, 
1 Vet. App. 387 (1991); psychiatric symptoms, Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); postservice nervous 
breakdown, Culver v. Derwinski, 3 Vet. App. 292 (1992); radiation 
exposure, Rucker v. Brown, 10 Vet. App. 67 (1997); frostbite 
residuals, Goss v. Brown, 9 Vet. App. 109 (1996); and a fall 
injury or trauma, Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

If the lay evidence is competent, the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including inservice records documenting inservice 
injury or disability, if any.  Robinson, Id.  The credibility of 
lay statements may not be refuted solely by the absence of 
corroborating medical evidence but this is a factor.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence 
concerning continuity of symptoms after service, if credible, may 
be competent, regardless of the lack of contemporaneous medical 
evidence).  Other factors are the lapse of time in recollecting 
events attested to, prior conflicting statements as opposed to 
consistency with other statements and evidence, internal 
consistency, facial plausibility, bias, interest, and the 
earliest time at which corroborating lay or medical evidence is 
first shown, and statements given during treatment (which are 
usually given greater probative weight, particularly if close in 
time to the onset thereof).  

"Competent lay evidence" is evidence not requiring specialized 
education, training or experience.  38 C.F.R. § 3.159(a)(2)).  
While the Board may reject lay testimony as to medical causation 
on grounds of competency, the testimony may be relevant in terms 
of continuity of symptomatology on matters that require no 
specialized education, training or experience.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

The lay evidence is not submitted for the purpose of reporting a 
contemporaneous inservice medical diagnosis or to describe 
symptoms at the time which supports a later diagnosis by a 
medical professional.  The second and third circumstances in 
Jandreau, Id.  Rather, it is submitted for the purpose of 
identifying the medical condition during (as well as after) the 
Veteran's military service (the first circumstance in Jandreau).  

Here, the relevant symptoms to be observed are the Veteran's 
snoring, as well as the characteristic or hallmark symptom of 
sleep apnea which is the cessation of breathing while sleeping.  
These symptoms are readily observable, much as the symptom of 
difficulty breathing in Layno v. Brown, 1 Vet. App. 387 (1991).  
Accordingly, the Board finds that the Veteran's testimony and 
statements, as well as the other lay statements, are competent to 
attest to these symptoms, i.e., loud snoring and the cessation of 
breathing while sleeping.  

Thus, this lay evidence establishes the presence of sleep apnea 
during service. Similarly, it establishes the continuity of 
symptomatology since service.  These, are the second and third 
Caluza elements of a claim for service connection.  Also, there 
is competent medical evidence that the Veteran now has sleep 
apnea, the first Caluza element.  

Having been found to be competent, the final disposition of this 
case rests upon a determination as to whether the lay evidence is 
credible.  Here, the Board finds that the Veteran's statements 
and lay testimony are facially plausible and both internally 
consistent as well as consistent with the other lay statements on 
file.  Moreover, all of the lay evidence is consistent with the 
evidentiary record as a whole.  Thus, the Board finds the lay 
evidence, of the Veteran and others, to be credible.  

Having found the lay evidence to be competent and credible, all 
three Caluza elements are established.  Thus, with the favorable 
resolution of doubt in favor of the Veteran, service connection 
for sleep apnea is warranted.  Having found that service 
connection is warranted on the basis of direct inservice 
incurrence, the Board need not address the additional theory of 
entitlement to service connection on the basis that sleep apnea 
is secondary to or aggravated by a combination of service-
connected disorders.  


ORDER

Service connection for sleep apnea is granted. 



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


